        Case 6:20-cv-01986-MC      Document 1      Filed 11/16/20   Page 1 of 5




Nathan G. Steele, 058#004386
Email: ngs@steelefirm.com
Kari E. Hathorru OSB#081410
Email: kari@steelefirm. com
The Steele Law Firm
125 NW Greeley Ave
Bend, Oregon 97703
Telephone : þa\ 647 -1812
Facsimile: (541) 647 -1814
Of Attorney for Plaintiff




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION

STORMIE R.L. VAN PATTEN,                       Case No

                     Plaintifl
                                              COMPLAINT FOR PERSONAL INIURY
       VS                                     ACTION

UNITED STATES POSTAL SERVICE, an              DEMAND FOR TURY TRIAL
Independent Agency of the United States
of America,

                     Defendant

       Stormie Van Patten ("Plaintiff") alleges:

                                             1".


       At all times material, Defendanfs employee, Michael Patrick Ferry ("Ferry"),
was a driver oÍ a2004 Chevrolet Suburban postal vehicle ("USPS Suburban") owned

and operated by Defendant United States Postal Service ("USPS").




L   - COMPTAINT    FOR PERSONAL TNIURY ACTTON
            Case 6:20-cv-01986-MC       Document 1        Filed 11/16/20    Page 2 of 5




                                                     2.

            At all times material, Ferry was an employee or agent of the USPS and was
acting within the course and scope of said employment or agency. At all times material,

Defendant USPS had control, or the right of control, over Ferry relative to said

employment or agency. As suctu Defendant is vicariously liable for all acts and/or

omissions of negligence on the part of Ferry.

                                                     3.

           On or about April 24,2019, Plaintiff was driving a2017 Kia Sorento southbound

on   9th   Street in Bend, Deschutes County, Oregon.       At the same time, Ferry was driving
the USPS Suburban eastbound on Wilson Street toward Plaintiff on 9th Street. As

Plaintiff was driving through the intersection Ferry failed to stop at a stop sign and

drove the USPS Suburban into the passenger side of Plaintiff's vehicle.

                                                     4.

           As a result of Defendant's negligence, Plaintiff sustained serious and significant

injuries, as alleged below.

                                     FIRST CLAIM FOR RELIEF

                                      (Count One: Negligence)

                                                    5.

           Plaintiff realleges paragraphs   1   through 4 as though set forth fully herein.

                                                    6.

           Defendant was negligent in the following particulars, each of which created        a

foreseeable and unreasonable risk of injury to Plaintiff:

           (a)   Failure to keep a proper lookout;

           (b)   Failure to exercise due care;

           (c)   Failure to yield;


2   - COMPLAINT        FOR PERSONAL INIURY ACTION
        Case 6:20-cv-01986-MC       Document 1     Filed 11/16/20      Page 3 of 5




        (d)   Failure to obey traffic control device; and

        (e)   Failure to keep his vehicle under proper control.

                                              7.

        Defendant's negligence was a substantial factor in causing the accident and

plaintiff's injuries. As a result of Defendant's negligence, plaintiff suffered the following
foreseeable injuries:

       (a)    Concussion with loss of consciousness;

       (b)     Post-concussive syndrome;

       (c)    Headaches;

       (d)    Cervical strain;

       (e)    Thoracic strain;

       (f)    Susceptibilify to re-injury to the injured areas; and;

       (S)    Physical pain and suffering.

                                             8.

       As a further result of Defendant's negligence, Plaintiff has incurred medical and

related expenses in the approximate amount oÍ fi21,,276.04. Said amounts are subject to

amendment before trial to conform to the evidence.

                                             9.

       As a further result of her injuries, Plaintiff was unable to work and sustained lost

in income in the amount of fi1..4,359.00, and incurred expenses associated with substitute

services in the amount of $1,040.69. Said amounts are subject to amendment before trial

to conform to the evidence.

                                             10.

       As a further result of Defendant's negligence, Plaintiff's vehicle sustained

property damage in the approximate amountoÍfi12,117.95.


3   - COMPLATNT    FOR PERSONAL TNIURY ACTTON
        Case 6:20-cv-01986-MC         Document 1          Filed 11/16/20   Page 4 of 5




                                                 11.

        As a further result of her injuries, Plaintiff is entitled to an award of non-

economic damages in an amount the jurors find to be appropriate, but not to exceed

$100,000.

                               (Count Two: Negligence Per           Se)

                                                 12.

        Plaintiff realleges and incorporates by reference paragraphs         1   through 111 as

though fully set out herein.

                                                 73.

       Defend,ant owed    Plaintifl   as a member       of the general public, numerous statutory

duties pursuant to Oregon Revised Statutes Chapter 811 that were in effect at the time

of the subject accident on April 24,2019. These statutory duties were designed to

prevent the risk of harm to Plaintiff created by Defendant as described herein.

                                                 1,4.


       Defendant was negligent per      se   in the following ways:
       (a)    Careless Driving (statutory negligence, ORS 811.135);

       (b)    Failure to obey traffic control device (statutory negligence, ORS 811,.265);

              and

       (c)    Violating the basic speed rule (statutory negligence/ ORS 811.100).

                                                 15.

       The damages caused by the negligenceper            se   of Defendant are described more

particularly above in paragraphs7 through         11.




4   - COMPLATNT FOR PERSONAL             TNIURY ACTTON
        Case 6:20-cv-01986-MC     Document 1     Filed 11/16/20      Page 5 of 5




        WHEREFORE, Plaintiff requests judgment against Defendant as follows:

        First Claim for Relief

        (a)    Economic damages in the amount of fi48,793.68;

        (b)    Noneconomic damages in an amount to be determined by a jury not to

              exceed $100,000;

        (c)   Plaintiff's costs and disbursements incurred herein;
        (d)   Such other relief that the Court deems just and equitable.




       DATED: November'1.6, 2020.

                                         THE STEELE LAW FIRM, P.C.



                                  By
                                                 G          osB#004386
                                         Kari E. Hathoro OSB#081410
                                         Of Attorneys for Plaintiff




s   - coMpLArNT    FOR PERSONAL TNIURY ACTTON
